Citation Nr: 1706841	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1986 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDING OF FACT

The Veteran has not had a current bilateral plantar fasciitis disability for any period on appeal. 


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The RO provided the required notice regarding the Veteran's service connection claim in February 2010. 

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, VA treatment records, and lay statements. 

The Veteran was afforded a VA examination in July 2008 in regard to his claim. To the extent that the Veteran has challenged the adequacy of the July 2008 VA examiner based upon the examiner's qualification as a nurse practitioner, the United States Court of Appeals for Veterans Claims (Court) has held that VA satisfied its duty to assist in a case where a nurse practitioner performed the VA examination, as a nurse practitioner is competent to provide medical evidence. Cox v. Nicholson, 20 Vet. App. 563, 569   (2007). Moreover, the examination and resulting opinion  is adequate to decide the Veteran's claim because it was based on a thorough foot examination, appropriate diagnostic tests, and review of the Veteran's relevant medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

II. Service Connection - Bilateral Plantar Fasciitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran filed his claim of entitlement to service connection for bilateral plantar fasciitis in January 2008.

Service treatment records include a March 1986 physical examination at enlistment which documents that the Veteran's lower extremities and feet were normal, without noted bilateral plantar fasciitis. Prior to 2000, periodic physical examinations likewise do not document bilateral plantar fasciitis or other issues with the Veteran's feet. In January 2000, the Veteran reported that his arches, which had hurt for years, were worse recently; upon examination, the Veteran had tenderness in both arches, without heel tenderness. The examining physician assessed pes planus and plantar fasciitis, and recommended physical therapy.  Notably, while a January 2000 physical therapy consultation documents the provisional diagnosis of plantar fasciitis, the Veteran was discharged from physical therapy in March 2000 after he failed to contact the physical therapist since his January 2000 consultation. The Veteran retired from active service in July 2007, and while a separation physical examination does not appear to be of record, the Board notes that within regular dental patient medical history forms up to February 2007, the Veteran did not report any foot conditions, including bilateral plantar fasciitis. 

Post-service VA treatment records, which indicate ongoing treatment for various unrelated conditions, do not document specific ongoing treatment for the Veterans' claimed condition of bilateral plantar fasciitis. 

In July 2008, the Veteran was afforded a VA foot examination in conjunction with his claim on appeal. At the time, the Veteran stated that his bilateral foot pain began during active service after wearing boots for fourteen to fifteen hours per day. The examiner noted that the Veteran had been seen on several occasions during active service was diagnosed during service with plantar fasciitis and pes planus. The Veteran reported current symptomology including pain in the mid-arch areas of his feet usually at the end of the day. Following a through physical examination, including x-rays of the Veteran's feet, the VA examiner diagnosed pes planus, plantar calcaneal tuberosities, mild hallux valgus deformities and pes adductus.

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis.  

Significantly, the record does not document that the Veteran has a current bilateral plantar fasciitis disability for any period on appeal. As discussed above, following the July 2008 VA foot examination, which included a detailed physical examination of the Veteran's feet, the VA examiner did not diagnose bilateral plantar fasciitis. Of note, the VA examiner did diagnose alternate foot conditions, including bilateral pes planus with mild hallux valgus deformities and osteoarthritis of the first metatarsophalangeal joints, for which the Veteran is separately service-connected. Additionally, post-service VA treatment records, which document ongoing treatment for the Veteran's other disabilities, also do not document treatment or a current diagnosis of bilateral plantar fasciitis. 

The Board acknowledges the Veteran's January 2000 assessment of plantar fasciitis during active service; however, in the absence of probative evidence of a current bilateral plantar fasciitis disability during the pendency of the Veteran's claim, service connection is not warranted. See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  The 2000 diagnosis of plantar fasciitis is not in close proximity to when the Veteran submitted his claim for service connection in 2008.

The Board further acknowledges the statements from the Veteran with respect to his in-service assessment of plantar fasciitis, as well as his probative and credible statements regarding his ongoing bilateral foot pain. See Layno, 6 Vet. App. at 469. However, to the extent that such statements assert a current diagnosis of bilateral plantar fasciitis which is etiologically related to his active service, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical or podiatric expertise in order to diagnose bilateral plantar fasciitis or opine regarding a potential nexus to active service. See Jandreau, 492 F.3d at 1376-77. 

In conclusion, as the Veteran is not shown by the probative evidence of record to have a current bilateral plantar fasciitis disability, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Service connection for bilateral plantar fasciitis is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


